PLATT, District Judge.
These are the disputed points: — ■
1. John J. O’Neill filed a claim for cash disbursements, amounting to $456. Some of this was paid out and some was not, but the referee makes no distinction in that respect. He allowed $75 of the claim, because,' he says, O’Neill had a right to think, and did think, that he was buying a going business at the sale which took place at the time of the first meeting of creditors, November 23, 1909. Whether that sale was made by the receiver who had held possession prior to the election of the trustee, or by the trustee himself, cannot be easily determined ; but it will be taken for granted that the trustee made the sale.
From the facts found by the referee his conclusion does not logically follow. Notice was given that the owners protested against the sale of the lease to any one except Mr. Lindermann, and Mr. O’Neill obviously bought a pig in a poke when the property was knocked down to him. Mr. O’Neill bought some property and took a, chance, to keep it where it was, despite the owners’ wishes about the matter. He made $600- on the trade, and the referee adds $75 to that. That is inequitable, and the order is revoked.
2. The trustee asks $48 for moving the property purchased by O’Neill away from the premises, but the circumstances of the case are such that he ought not to have it. The referee’s order therein was right and is sustained.
3. The owners of -the property paid the water bill in December, after they were in undisputed possession, to avoid having the water shut off from the premises; This was to benefit themselves and their new tenant, and they surely cannot expect the bankrupt’s creditors to reimburse them for that outlay. In respect of that matter the order of the referee was right and is affirmed.
4. The trustee gave up the keys about as soon as he got them, and therefore incurred no liability for rent which had accrued before he took possession. If the owners had limited their claim to the time the bankruptcy receiver was in charge, the situation might be different ; but this court has nothing to do with the treatment of the property by the state officer, and furthermore the position occupied by the owners in this matter is not one which entitles them'to invoke the equity powers of the court.
The order of the referee disallowing that claim is affirmed.